DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of group I, claims 1-3, in the reply filed on 6/7/2022 is acknowledged.  The traversal is on the ground(s) that the pending claims 1-9 are interlinked claims that captures the same subject matters.  This is not found persuasive because the instant identified invention groups are patentably distinct because the method of preparing the composition can be used to prepare other composition since the method involves only blending and mixing of the ingredients and then compressing steps to make the shape of tablets. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/7/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,090,819 (‘819) in view of Remington Pharmaceutical Science, 18th Ed, 1995, page 1413, Yousif et al., Annals of Agricultural Science, 2012;57(1):19-27, and Handbook of Pharmaceutical Excipients, 6th Ed, 2009, pages 185-188, 404-407, and 691-694.
‘819 teaches a tablet composition containing: 25mg of chlorpromazine hydrochloride, 80 mg of microcrystalline cellulose , 164.5mg of lactose, 0.5mg of magnesium stearate, and 80 mg of modified corn starch (see col. 49, example 4).
‘819 does not expressly teaches the modified corn starch as pregelatinized starch, ‘819 does not expressly teach the colloidal silica. ‘819 does not expressly teach the herein claimed amount of the ingredients.
	Remington teaches colloidal silica as useful as tableting moisture absorber and glidant (see page 1413, col. 2).
Yousif et al. teaches pregelatinized starch is one of the three common modified starches (see the abstract).
Handbook of Pharmaceutical Excipients teaches “Colloidal silicon dioxide is widely used in pharmaceuticals, cosmetics, and food products; see Table I. Its small particle size and large specific surface area give it desirable flow characteristics that are exploited to improve the flow properties of dry powders in a number of processes such as tableting and capsule filling.” The concentration of colloidal silica used in solid dosage form as glidant would be 0.1-1.0% (see page 186, col. 1, first paragraph and Table 1 in page 186). Handbook of Pharmaceutical Excipients teaches “Magnesium stearate is widely used in cosmetics, foods, and pharmaceutical formulations. It is primarily used as a lubricant in capsule and tablet manufacture at concentrations between 0.25% and 5.0% w/w.” (see page 404, col. 1, Section 7). Handbook of Pharmaceutical Excipients teaches “Partially  pregelatinized  starch  is  a  modified  starch  used  in  oral capsule   and   tablet formulations as a binder, diluent, and disintegrant. In  comparison  to  starch,  partially  pregelatinized  starch  may  be produced with enhanced flow and compression characteristics such that  the  pregelatinized  material  may  be  used  as a tablet  binder  in dry-compression or direct compression processes.” (see page 691, col 2, Section 7).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the herein claimed ingredients, including pregelatinized starch and colloidal silica, into the tablet composition of ‘819. It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the amount of the excipients of the tablet composition. 
	One of ordinary skill in the art would have been motivated to incorporate the herein claimed ingredients, including pregelatinized starch and colloidal silica, into the tablet composition of ‘819.  It is well-known that colloidal silica and pregelatinized starch are conventional excipients for formulating pharmaceutical products. Incorporating these conventional pharmaceutical excipients into the tablet composition would be reasonably expected to be effective.
One of ordinary skill in the art would have been motivated to adjust the amount of the excipients of the tablet composition. The optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Knowing the amount of magnesium stearate to be 0.25-5% w/w, such range encompasses that of recited in the claims. Therefore, prima facie case of obviousness exists.
The pharmacokinetic limitation recited in claim 3 is considered an intrinsic property of the composition. Since the cited prior art suggests such composition, the pharmacokinetic properties would be reasonably expected to be present also. 

	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627